                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PETER B. KOMIS,

               Plaintiff,

v.                                                                 No. 18-CV-860-WJ-KK

DRURY HOTELS COMPANY, LLC,
a Nevada Limited Liability Company, and
DRURY COLORADO SPRINGS, LLC,
a Missouri Limited Liability Company,

               Defendants.

                  MEMORANDUM OPINION AND ORDER
 GRANTING DEFENDANTS’ OPPOSED MOTION TO TRANSFER VENUE OF THIS
   CASE TO THE U.S. DISTRICT COURT FOR THE DISTRICT OF COLORADO
   PURSUANT TO SECTION U.S.C. 1391 AND SECTION 28 U.S.C. 1404 (Doc. 23)

       THIS MATTER comes before the Court on Defendants’ Opposed Motion to Transfer

Venue of this Case to the U.S. District Court for the District of Colorado Pursuant to Section 28

U.S.C. 1391 and Section 28 U.S.C. 1404. [Doc. 23, filed February 11, 2019]. Upon reviewing

the parties’ pleadings and the applicable law, the motion is GRANTED.

                                       BACKGROUND

       Plaintiff Peter B. Komis filed suit seeking damages for alleged physical injuries, mental

distress, and financial losses that Plaintiff alleges were caused by a fall at the Drury Colorado

Springs Hotel in Colorado Springs, Colorado, on or about June 29th, 2016. Plaintiff then returned

to New Mexico to treat his injuries.

       Plaintiff initially filed suit in New Mexico state court. The case was then removed to this

Court under diversity jurisdiction because Plaintiff is a citizen of New Mexico, and Defendants




                                                1
are citizens of Nevada and Missouri, and the matter in controversy exceeds $75,000 as stipulated

by the parties.

        Although unclear, the Court understands Defendants to present the following argument in

their motion: pursuant to 28 U.S.C. § 1391(b), Plaintiff should not have filed in the District of New

Mexico, the case should be dismissed and transferred to the District of Colorado pursuant to 28

U.S.C. § 1404(a).

        The Court notes that it must first determine whether this District is the proper venue under

Section 1391(b), and if it is, then the Court must determine whether the case can be transferred

pursuant to Section 1404(a). If this District is not the proper venue, the Court may dismiss the case

or transfer the case, as discussed below.

                                             DISCUSSION

   I.      The District of New Mexico as the Venue

        Section 1391(b) provides:

        A civil action may be brought in--

                  (1) a judicial district in which any defendant resides, if all defendants are
                      residents of the State in which the district is located;

                  (2) a judicial district in which a substantial part of the events or omissions
                      giving rise to the claim occurred, or a substantial part of property that is
                      the subject of the action is situated; or

                  (3) if there is no district in which an action may otherwise be brought as
                      provided in this section, any judicial district in which any defendant is
                      subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). If either of these inquiries are met, then the District of New Mexico is a

proper venue.

        It is clear that Defendants are not New Mexico residents. Defendant Drury Hotels

Company, LLC is a limited liability company from Nevada, while Drury Colorado Springs, LLC


                                                     2
is a limited liability company from Missouri. Therefore, the first inquiry of Section 1391(b) is not

met.

        Next, this Court must determine whether the District of New Mexico is a judicial district

in which a substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated. Under this inquiry, the

Court must determine “whether the forum activities played a substantial role in the circumstances

leading up to the plaintiff's claim.” Crowe & Dunlevy, P.C. v. Stidham, 609 F.Supp.2d 1211, 1221

(N.D.Okla.2009) (citing Multi–Media Int'l, LLC v. Promag Retail Serv., 343 F.Supp.2d 1024, 1033

(D.Kan.2004)). “The substantiality requirement of [this section] is intended to preserve the element

of fairness so that a defendant is not haled into a remote district having no relationship to the

dispute.” Whiting v. Hogan, 855 F.Supp.2d 1266, 1284 (D.N.M. 2012). Although the Plaintiff

asserts that he incurred medical expenses in New Mexico, medical expenses are the damages

suffered and do not constitute a substantial part of the events giving rise to the claim. See id.

(finding that medical expenses were not enough to meet substantiality requirement); see also

Hanyuan Dong v. Garcia, 553 F.Supp.2d 962, 965 (N.D.Ill.2008) (“The fact that [the plaintiff]

alleges to have suffered from his injuries after returning to Illinois does not constitute ‘a substantial

part of the events or omissions giving rise to the claim.’”). Here, the injury arose in Colorado as

Plaintiff was staying at Defendants’ hotel in Colorado, and the injury occurred at Defendants’ hotel

in Colorado. Therefore, a substantial part of the events or omissions giving rise to the claim

occurred in the District of Colorado.

        Finally, this case does not fall within Section 1391(b)(3)’s catch-all provision because the

District of Colorado would be a proper venue under Section 1391(b)(2). See Hogan, 855 F.Supp.2d




                                                   3
at 1284 (finding that catch-all provision did not apply because other district was proper venue

under Section 1391(b)(2)).

          Accordingly, this case should not have been filed in this District. The Court will next

determine whether it should dismiss or transfer the case.

    II.      The Court will Transfer the Case to the United States District Court for the
             District of Colorado

          Under 28 U.S.C. § 1406, a district court may cure a venue defect by dismissing the case,

or, if it is in the interest of justice, by transferring the case to “any district or division in which it

could have been brought.” Similarly, under 28 U.S.C. § 1631, to cure want of jurisdiction a court

“shall, in the interest of justice, transfer such action . . . to any other such court in which the action

. . . could have been brought at the time the action was originally filed or noticed[.]” Generally,

“transfer will be in the interest of justice because normally dismissal of an action that could be

brought elsewhere is ‘time consuming and justice defeating.’” 17 J. Moore, Moore's Federal

Practice, § 111.34, at 111–165 (quoting Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466, 82 S.Ct.

913, 8 L.Ed.2d 39 (1962)). Accordingly, the Court finds that in the interest of justice, this case

shall be transferred to the District of Colorado.

          Both parties have expended some time analyzing the factors set forth under Chrysler to

argue their respective positions about what court is the proper venue. The analysis is not only

unnecessary, but is not appropriate under the circumstances of this case.

          As mentioned above, Section 1404(a) should be utilized when two district courts can

exercise jurisdiction over a case pursuant to Section 1391(b). Here, Section 1404(a) is not the

proper mechanism to transfer this case because this Court never had jurisdiction pursuant to

Section 1391(b). See e.g. Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1516

(10th Cir. 1991) (“§ 1404(a) does not allow a court to transfer a suit to a district which lacks

                                                    4
personal jurisdiction over the defendants, even if they consent to suit there[,]”). As a result, if one

of the district courts does not have jurisdiction, the case cannot be transferred pursuant to Section

1404(a). See also Hartford Cas. Ins. Co. v. Trinity Universal Ins. Co. of Kansas, No. CV 12-01110

MV/KK, 2014 WL 12635757, at *3 (D.N.M. Sept. 26, 2014) (first analyzing whether action could

have been brought to District of Colorado pursuant to Section 1391(b) prior to analyzing Section

1404(a)). This is the situation here: this Court does not have jurisdiction over the matter pursuant

to Section 1391(b), and thus analysis under §1404(a) and the Chrysler factors need not be

addressed.

                                          CONCLUSION

       IT IS THEREFORE ORDERED that Defendant’s Opposed Motion to Transfer Venue

of this Case to the U.S. District Court for the District of Colorado Pursuant to Section 28 U.S.C.

1391 and Section 28 U.S.C. 1404, [Doc. 23], is GRANTED.

       IT IS FINALLY ORDERED that the Clerk of the Court shall take the necessary actions

to transfer this case to the United States District Court for the District of Colorado.



                                               _______________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  5
